Title: To Thomas Jefferson from Bernard Peyton, 4 February 1825
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
4 Feby 1825
Your much esteemd of the 30th: ulto: reachd me last evening, & I have this morning procured the Vinegar & Corks you order, which shall go by first Waggon, together with 5 Boxes of Books & aperatus, for the University, just to hand, from London, via New York—We have accounts of the sailing of the Competitor, on the 17th of December, from Plymouth, for Va, so that she may be expected about 20th: Inst:—Jefferson is here, & has paid me largely, towards extinguishing his & your balance, which come to hand my oportunely for my necessities—I will honor the dfts: you speak of having drawn on me.The Legislature referred all sort of relief to Preston’s sureties, except an extension of the time, to execute the trust subject.With sincere regard Dr SirYours very TrulyBernard PeytonThe college of William & Mary will not be removed this session—B. P.